                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


NICHOLAS LEE GORDON,

       Petitioner,

v.                                                                      No. 1:18-cv-01111-JDB-jay

UNITED STATES OF AMERICA,

       Respondent.


                           ORDER DENYING § 2255 PETITION,
                       DENYING CERTIFICATE OF APPEALABILITY,
                                       AND
                     DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       Petitioner, Nicholas Lee Gordon, a federal prisoner, has filed a motion to vacate, set

aside, or correct his sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (Docket Entry

“D.E.” 1.) On preliminary review of the Petition, the Court finds that it plainly appears that the

inmate is not entitled to relief. The Petition is therefore summarily DENIED. 1

       In July 2008, Gordon pled guilty in the United States District Court for the Western District

of Tennessee to possession with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a).

(United States v. Gordon, No. 1:08-cr-10008-JDB-1 (“No. 08-cr-10008”), D.E. 23.) He was

determined to be a career offender under § 4B1.1 of the United States Sentencing Commission

Guidelines Manual (“Guidelines” or “Sentencing Guidelines” or “U.S.S.G.”), based on, among

other reasons, a Tennessee conviction for attempted aggravated robbery. 2 (Presentence Report


       1
           Unless otherwise noted, record citations are to Case No. (“No.”) 1:18-cv-0111-JDB-jay.
       2
          Under U.S.S.G. § 4B1.1, a defendant is a career offender if, among other bases, he “has
at least two prior felony convictions of either a crime of violence or a controlled substance
offense.” U.S.S.G. § 4B1.1(a).
                                                  1
(the “PSR”) at ¶ 18 & Worksheet C.) In November 2008, the Court imposed a sentence of 262

months of incarceration and five years of supervised release. (No. 08-cr-10008, D.E. 32.)

Judgment was entered several days later, (id., D.E. 33), and Petitioner did not take a direct appeal.

       Nearly ten years after entry of judgment, the inmate filed his federal Petition, asserting that

the Supreme Court’s decision in Session v. Dimaya, 138 S. Ct. 1204 (2018), rendered invalid his

designation as a career offender. (D.E. 1 at PageID 4–16.) He argues, specifically, that his

conviction for attempted aggravated robbery can no longer be used as a predicate offense under

the career offender provision. 3 (Id. at PageID 15–16.)

       A prisoner seeking to vacate his sentence under § 2255 “must allege either: (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact

or law that was so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (internal quotation marks omitted). After a § 2255 motion is

filed, it is reviewed by the Court and, “[i]f it plainly appears from the [petition], any attached

exhibits, and the record of prior proceedings that the moving party is not entitled to relief, the judge

must dismiss the” petition. Rule 4(b), Rules Governing Section 2255 Proceedings for the United

States District Courts.

       In Johnson v. United States, the United States Supreme Court held that the residual clause

contained in the Armed Career Criminal Act’s definition of “violent felony,” 18 U.S.C. §




       3
          Petitioner acknowledges that he filed the Petition more than one year after his judgment
of conviction became final, but argues that Dimaya announced a new rule of law triggering the
limitations provision set forth in 28 U.S.C. § 2255(f)(3). (D.E. 1 at PageID 1, 5–7.) Because the
Court concludes that the Petition’s sole claim is without merit, it does not reach the limitations
issue. See Pough v. United States, 442 F.3d 959, 965 (6th Cir. 2006) (“[A] district court is not
required to rule on whether an asserted statute of limitations bar applies if the § 2255 motion may
be denied on other grounds.”) (quoting Aron v. United States, 291 F.3d 708, 718 (11th Cir. 2002)).
                                                   2
924(e)(2)(B)(ii), is unconstitutionally void for vagueness.         135 S. Ct. 2551, 2257 (2015).

Therefore, an enhanced sentence under the residual clause violates due process as guaranteed by

the Fifth Amendment. Id. In Dimaya, the Supreme Court extended its holding in Johnson to the

definition of “crime of violence” under 18 U.S.C. § 16(b), as incorporated into the Immigration

and Nationality Act, 8 U.S.C. § § 1101(a)(43). 138 S. Ct. at 1210-11.

       Dimaya does not entitle Petitioner to relief from his enhanced sentence. On March 6, 2017,

the Supreme Court refused to extend Johnson’s reasoning to the Guidelines. See Beckles v. United

States, 137 S. Ct. 886, 892 (2017). The Court explained that, because “the advisory Guidelines do

not fix the permissible range of sentences,” they “are not subject to a vagueness challenge under

the Due Process Clause.” Id.

       Because the claim is without merit, the Petition is DENIED.

                                          APPEAL ISSUES

       A § 2255 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it




                                                   3
debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

       In this case, reasonable jurists would not debate the correctness of the Court’s decision to

deny the Amended Petition. Because any appeal by Petitioner does not deserve attention, the Court

DENIES a certificate of appealability.

       Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.

       In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED. 4

       IT IS SO ORDERED this 28th day of March, 2019.


                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




       4
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                   4
